                                            Case 3:17-cv-04709-JST Document 88 Filed 11/08/18 Page 1 of 17




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        LOOKSMART GROUP, INC.,                         Case No. 17-cv-04709-JST
                                                          Plaintiff,
                                   8
                                                                                           CLAIM CONSTRUCTION ORDER
                                                    v.
                                   9
                                                                                           Re: ECF Nos. 64, 65, 58
                                  10        MICROSOFT CORPORATION,
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Before the Court are Plaintiff Looksmart Group, Inc.’s Opening Claim

                                  14   Construction Brief, ECF No. 64, Defendant Microsoft Corp.’s Responsive Claim Construction

                                  15   Brief, ECF No. 65, and Looksmart’s Reply Claim Construction Brief, ECF No. 68. The parties

                                  16   propose competing constructions of four terms from Looksmart’s patent, U.S. Patent No.

                                  17   7,356,530 (“the ’530 patent”). The Court will construe the terms as set forth below.

                                  18   I.      BACKGROUND

                                  19           A.        Procedural History

                                  20           Looksmart filed its complaint in this action on August 15, 2017, alleging infringement of

                                  21   the ’530 patent. ECF No. 1. On June 1, 2018, the parties filed their Joint Claim Construction and

                                  22   Prehearing Statement pursuant to Patent Local Rule 4-3. ECF No. 62. Looksmart filed its

                                  23   Opening Claim Construction Brief on July 2, 2018. ECF No. 64. On July 16, 2018, Microsoft

                                  24   filed its Claim Construction Response Brief. ECF No. 65. Looksmart then filed its Reply Claim

                                  25   Construction Brief on July 23, 2018. ECF No. 68. On August 28, 2018, the Court conducted a

                                  26   Markman hearing. ECF Nos. 74, 77.

                                  27           B.        The ’530 Patent

                                  28           The ’530 patent is titled “Systems and Methods of Retrieving Relevant Information.” ECF
                                             Case 3:17-cv-04709-JST Document 88 Filed 11/08/18 Page 2 of 17




                                   1   No. 64-2 (’530 patent) at Cover. The patent issued on April 8, 2008, but claims priority to the

                                   2   filing date of January 10, 2001. Id. The patent “relates to systems and methods for retrieving

                                   3   relevant information from a large collection of information such as that on the Internet and in

                                   4   particular the World Wide Web.” Id. at 1:4-7. Consistent with this purpose, the patent claims a

                                   5   number of “computer-implemented method[s] of ranking the relevancy of pages in a collection of

                                   6   pages including linking hypertext pages,” based on analyzing certain characteristics of each page.

                                   7   Id. at 13:9-11.1 The parties dispute the construction of four claim terms related to those

                                   8   characteristics.

                                   9   II.      LEGAL STANDARD

                                  10            The construction of terms found in patent claims is a question of law to be determined by

                                  11   the court. Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc),

                                  12   aff’d, 517 U.S. 370 (1996). “[T]he interpretation to be given a term can only be determined and
Northern District of California
 United States District Court




                                  13   confirmed with a full understanding of what the inventors actually invented and intended to

                                  14   envelop with the claim.” Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc)

                                  15   (quoting Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998));

                                  16   see also MySpace, Inc. v. GraphOn Corp., 672 F.3d 1250, 1256 (Fed. Cir. 2012) (when construing

                                  17   claims, courts must consider “what was invented, and what exactly was claimed”). The “correct

                                  18   construction,” therefore, is one that “stays true to the claim language and most naturally aligns

                                  19   with the patent’s description of the invention.” Phillips, 415 F.3d at 1316 (quoting Renishaw

                                  20   PLC, 158 F.3d at 1250). While not every claim term must be construed, “[w]hen the parties

                                  21   present a fundamental dispute regarding the scope of a claim term, it is the court’s duty to resolve

                                  22   it.” O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008);

                                  23   see also Every Penny Counts, Inc. v. Am. Express Co., 563 F.3d 1378, 1383 (Fed. Cir. 2009)

                                  24   (“[T]he court’s obligation is to ensure that questions of the scope of the patent claims are not left

                                  25   to the jury. In order to fulfill this obligation, the court must see to it that disputes concerning the

                                  26   scope of the patent claims are fully resolved.” (citation omitted)).

                                  27

                                  28
                                       1
                                         The ’530 patent contains four independent claims (claims 1, 6, 10, and 12) and nine dependent
                                       claims describing such methods. See ’530 patent at 13:1-16:27.
                                                                                       2
                                          Case 3:17-cv-04709-JST Document 88 Filed 11/08/18 Page 3 of 17




                                   1          “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the

                                   2   invention . . . .’ ” Phillips, 415 F.3d at 1312 (quoting Innova/Pure Water, Inc. v. Safari Water

                                   3   Filtration Sys., Inc., 381 F.3d 1111, 1115 (Fed. Cir. 2004)). The Federal Circuit has held that

                                   4   words of a claim are generally given their “ordinary and customary meaning,” which is the

                                   5   “meaning that the term would have to a person of ordinary skill in the art in question at the time of

                                   6   the invention, i.e., as of the effective filing date of the patent application.” Id. at 1313. In some

                                   7   cases, the ordinary meaning of claim language is “readily apparent,” and “claim construction . . .

                                   8   involves little more than the application of the widely accepted meaning of commonly understood

                                   9   words.” Id. at 1314. In other cases, “determining the ordinary and customary meaning of the

                                  10   claim requires examination of terms that have a particular meaning in a field of art.” Id. Claim

                                  11   construction may deviate from the ordinary and customary meaning of a disputed term only if “a

                                  12   patentee sets out a definition and acts as his own lexicographer” or if “the patentee disavows the
Northern District of California
 United States District Court




                                  13   full scope of a claim term either in the specification or during prosecution.” Thorner v. Sony

                                  14   Comput. Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012) (citing Vitronics Corp. v.

                                  15   Conceptronic, Inc., 90 F.3d 1576, 1580 (Fed. Cir. 1996)).

                                  16          In claim construction, “the claims themselves provide substantial guidance as to the

                                  17   meaning of particular claim terms.” Phillips, 415 F.3d at 1314. The “context in which a term is

                                  18   used in the asserted claim,” “[o]ther claims of the patent in question, both asserted and

                                  19   unasserted,” and “[d]ifferences among claims” are all instructive. Id. “The claims, of course, do

                                  20   not stand alone” and instead “must be read in view of the specification,” which is “[u]sually . . .

                                  21   dispositive” and “the single best guide to the meaning of a disputed term.” Id. at 1315 (citation

                                  22   omitted). Courts “normally do not interpret claim terms in a way that excludes disclosed

                                  23   examples in the specification.” Verizon Servs. Corp. v. Vonage Holdings Corp., 503 F.3d 1295,

                                  24   1305 (Fed. Cir. 2007). Additionally, the Federal Circuit has cautioned that “limitations from the

                                  25   specification are not to be read into the claims.” Comark Commc’ns, Inc. v. Harris Corp., 156

                                  26   F.3d 1182, 1186 (Fed. Cir. 1998). Even if a patent describes only a single embodiment, the

                                  27   Federal Circuit has “expressly rejected” the contention that the claims must be construed as being

                                  28   limited to that embodiment. Phillips, 415 F.3d at 1323. In addition to consulting the
                                                                                          3
                                          Case 3:17-cv-04709-JST Document 88 Filed 11/08/18 Page 4 of 17




                                   1   specification, “the court should also consider the patent’s prosecution history.” Markman, 52 F.3d

                                   2   at 980 (citing Graham v. John Deere Co., 383 U.S. 1, 33 (1966)). However, “because the

                                   3   prosecution history represents an ongoing negotiation between the [Patent and Trademark Office]

                                   4   and the applicant, rather than the final product,” that history “often lacks the clarity of the

                                   5   specification” and therefore “is less useful.” Phillips, 415 F.3d at 1317.

                                   6          Though intrinsic evidence – the claims, specification, and prosecution history – is more

                                   7   significant and reliable than extrinsic evidence, courts may also consider the extrinsic record in

                                   8   claim construction, including expert and inventor testimony, dictionaries, and learned treatises. Id.

                                   9   at 1317-18. Within the class of extrinsic evidence, dictionaries, and especially technical

                                  10   dictionaries, “can assist the court in determining the meaning of particular terminology to those of

                                  11   skill in the art” because they “endeavor to collect the accepted meanings of terms used in various

                                  12   fields of science and technology.” Id. at 1318.
Northern District of California
 United States District Court




                                  13   III.   AGREED CLAIM TERMS

                                  14          The parties agree on the construction of seven claim terms. ECF No. 64 at 11. The Court

                                  15   accordingly adopts the parties’ constructions as follows:

                                  16

                                  17             Term                                         Agreed Construction

                                  18    “a link weight”           “the probability for a user to choose a particular outbound hyperlink
                                        (claims 11 and 13)        out of all outbound hyperlinks originating from a page”
                                  19
                                        “a page weight”           “the probability for a user – who travels the Web endlessly in a random
                                  20    (claims 1, 6, 10, and     but well-defined manner – to visit a page”
                                        12)
                                  21
                                        “remaining pages”         “pages in the collection of pages other than the selected page”
                                  22    (claim 12)

                                  23    “a selected word”         “a word chosen from a selected page”
                                        (claims 1-2, 5-6, and
                                  24    8-12)

                                  25    “a selected page”         “a page chosen from a collection of pages”
                                        (claims 1, 6, 10, and
                                  26    12)

                                  27    “a linking page”        “a page in the collection of pages with a hyperlink to the selected
                                        (claims 1, 4-7, and 10- page”
                                  28    11)
                                                                                          4
                                             Case 3:17-cv-04709-JST Document 88 Filed 11/08/18 Page 5 of 17




                                   1       “a query”                “a request by a user that specifies a search”
                                           (claims 1, 6, and 10)
                                   2

                                   3
                                       IV.       DISPUTED CLAIM TERMS
                                   4
                                                 The parties dispute four claim terms. The Court examines each in turn.
                                   5
                                                 A.      “intrinsic ranking factor” (claims 1, 10, and 12)
                                   6

                                   7           Looksmart’s Proposed Construction                  Microsoft’s Proposed Construction

                                   8       No construction necessary, as the claim           “a measure of the importance of a selected
                                           language itself defines the different steps to    page to a selected word as claimed by the
                                   9       determine the intrinsic ranking factor.           author of the selected page”2
                                           Alternatively: “a measure of the relevancy of a
                                  10       selected page to a selected word as claimed by
                                           the author of the selected page”
                                  11

                                  12
Northern District of California




                                                 Looksmart argues that, “[b]ecause the claims explicitly detail the necessary steps to
 United States District Court




                                  13
                                       determine an ‘intrinsic ranking factor,’ there is no need for further construction” of this term. ECF
                                  14
                                       No. 64 at 14. Alternatively, Looksmart proposes a construction of “a measure of the relevancy of
                                  15
                                       a selected page to a selected word as claimed by the author of the selected page.” Id. Microsoft
                                  16
                                       proposes an almost identical construction, but using “importance” rather than “relevancy”: “a
                                  17
                                       measure of the importance of a page to a selected word as claimed by the author of the selected
                                  18
                                       page.” ECF No. 65 at 20.
                                  19
                                                 The Court first considers whether the term requires any construction. While Looksmart is
                                  20
                                       correct that the surrounding claim language explains how to derive an intrinsic ranking factor, the
                                  21
                                       parties present a “fundamental dispute” as to whether an intrinsic ranking factor represents a
                                  22
                                       measure of importance or relevancy. O2 Micro Int’l Ltd., 521 F.3d at 1362. Because failing to
                                  23
                                       resolve this dispute could result in the parties making claim construction arguments to the jury, id.,
                                  24
                                       the Court will construe the term.
                                  25
                                                 Looksmart argues that the term should be construed as a measure of relevancy because the
                                  26
                                  27

                                  28
                                       2
                                        The Court uses Microsoft’s modified proposed construction as noted in Microsoft’s responsive
                                       brief. See ECF No. 65 at 20 & n.12.
                                                                                     5
                                          Case 3:17-cv-04709-JST Document 88 Filed 11/08/18 Page 6 of 17




                                   1   claims describe a “method of ranking the relevancy of pages,” ’530 patent at 13:9-10, 13:65-66,

                                   2   14:51-52, 15:25-26, and intrinsic ranking factor is a component of that rank. ECF No. 64 at 15.

                                   3   Looksmart further points to the patent’s abstract, which states that “[i]ntrinsic rank is the measure

                                   4   of the relevancy of the page to a given keyword as claimed by the author of the page,” ’530 patent

                                   5   at Cover, and also notes that the patent examiner used the same language from the abstract when

                                   6   describing the patent. ECF No. 64 at 14-15 (citing ECF No. 64-2 at 26).

                                   7          Microsoft counters that the specification describes intrinsic rank in terms of importance,

                                   8   see ’530 patent at 6:45-53, and that this description is entitled to more weight than the patent’s

                                   9   abstract. ECF No. 65 at 21-22. Microsoft contends that the patent uses relevance “to refer to the

                                  10   relevance of search results compared to a user’s query, (a plain-English usage of the term

                                  11   ‘relevance’),” but not to “describe intermediate ranking computations (which may be performed

                                  12   without knowledge of the query against which relevance may ultimately be judged).” Id. at 22.
Northern District of California
 United States District Court




                                  13          The Court declines to adopt Microsoft’s construction because “importance” creates

                                  14   unnecessary ambiguity in the disputed term’s meaning. See Every Penny Counts, Inc., 563 F.3d at

                                  15   1383 (explaining that in order “to evaluate [a party’s] proposal concerning the scope of its claims,

                                  16   the court first had to understand this proposal” by interpreting phrases within the proposed

                                  17   construction). Microsoft correctly observes that the specification at times describes intrinsic rank

                                  18   as “the measure of the importance of a page for a given keyword as claimed by the author of the

                                  19   page.” ’530 patent at 6:45-46 (emphasis added). The specification then elaborates on how to

                                  20   measure the importance of the page for a given keyword. Id. at 6:47-53. Yet it is not immediately

                                  21   clear how this description of the relationship between a selected page and a selected word would

                                  22   be any different if the patent had substituted the word “relevance.” In other words, the parties

                                  23   have identified no difference between whether a page is “relevant” or “important” to a given

                                  24   keyword. Cf. Innova/Pure Water, Inc., 381 F.3d at 1120 (“[W]e must conclude that this is simply

                                  25   a case where the patentee used different words to express similar concepts, even though it may be

                                  26   confusing drafting practice.”).

                                  27          In other places, however, the patent uses “importance” to describe a value of a selected

                                  28   page that is defined by the selected page’s relationship to other pages, but independent of any
                                                                                         6
                                          Case 3:17-cv-04709-JST Document 88 Filed 11/08/18 Page 7 of 17




                                   1   consideration of a selected word. For instance, in instructing how to calculate intrinsic rank, the

                                   2   specification distinguishes between relevance and importance. It explains that “[t]he author of

                                   3   page a can repeat the keyword K many times to claim page a is relevant to keyword K.” ’530

                                   4   patent at 6:8-10 (emphasis added). By contrast, the invention guards against this type of

                                   5   manipulation by adjusting for “the importance of page a as indicated by other pages,” i.e., the

                                   6   page weight. Id. at 6:10-12 (emphasis added). The background section of the patent echoes this

                                   7   framing, distinguishing producing “the most relevant page” from “assess[ing] the importance of

                                   8   the page relative to other pages.” Id. at 3:18-20. This use of importance is different from using

                                   9   importance to describe intrinsic ranking factor, which depends on “examining content related to

                                  10   the selected word on the selected page.” Id. at 13:22-23. Because the specification uses

                                  11   importance to describe “two separate and distinct concepts,” the Court will not use it to construe

                                  12   the disputed term. Bell Atl. Network Servs., Inc. v. Covad Comm’ns Grp., Inc., 262 F.3d 1258,
Northern District of California
 United States District Court




                                  13   1270 (Fed. Cir. 2001); cf. id. at 1271 (“Thus, when a patentee uses a claim term throughout the

                                  14   entire patent specification, in a manner consistent with only a single meaning, he has defined that

                                  15   term ‘by implication.’” (citation omitted)).

                                  16          Microsoft’s own example illustrates the potential for confusion were the Court to adopt its

                                  17   proposed construction. Cf. Abbott Labs. v. Sandoz, Inc., 544 F.3d 1341, 1360 (Fed. Cir. 2008)

                                  18   (explaining that “claims are construed as an aid to the decision-maker” (citing Multiform

                                  19   Desiccants, Inc. v. Medzam, Ltd., 133 F.3d 1473, 1477 (Fed. Cir. 1998)). According to Microsoft,

                                  20   “the American Kennel Club’s home page (https://www.akc.org/) may be an ‘important’ page on

                                  21   the Web in terms of number of visits to that page or inbound or outbound hyperlinks.” ECF No.

                                  22   65 at 23 n.14. However, Microsoft explains, that page may have “little or no ‘relevance’ to a

                                  23   searcher looking for information on cats,” id., presumably because the American Kennel Club

                                  24   page contains content related to dogs rather than cats. Put differently, Microsoft’s example

                                  25   suggests that a page may be “important” even if the page contains no content related to a selected

                                  26   word. Of course, this is internally inconsistent with the rest of Microsoft’s proposed construction,

                                  27   “a measure of the importance of a selected page to a selected word as claimed by the author of the

                                  28   selected page,” id. at 20 (emphasis added), under which the American Kennel Club’s homepage
                                                                                         7
                                          Case 3:17-cv-04709-JST Document 88 Filed 11/08/18 Page 8 of 17




                                   1   has little or no “importance” to the selected word “cat.” Microsoft’s example likewise conflicts

                                   2   with the claim language surrounding the term, see ’530 patent at 13:20-21 (“determining an

                                   3   intrinsic ranking factor for use of a selected word on a selected page” (emphasis added)), and the

                                   4   portion of the specification on which Microsoft relies, see id. at 6:45-46.

                                   5           On the other hand, “relevancy” does not present the same potential for confusion because

                                   6   the patent consistently uses relevance to describe the relationship between a selected page and a

                                   7   selected word. See, e.g., id. at Cover, 6:8-9, 14:21-22. Microsoft’s critiques of relevancy are

                                   8   unpersuasive. First, Microsoft suggests that relevance refers only to the relationship between

                                   9   search results and a user’s query, but not calculations that may be performed prior to knowledge of

                                  10   the query. ECF No. 65 at 22. The patent makes no such distinction. The claims describe a

                                  11   method for “ranking the relevancy of pages,” even though the ranking, including the calculation of

                                  12   the intrinsic ranking factor, occurs prior to receiving a query. ’530 patent at 13:1-2, 13:20-25,
Northern District of California
 United States District Court




                                  13   13:38-47; see also Symantec Corp. v. Comput. Assocs. Int’l, 522 F.3d 1279, 1288 (Fed. Cir. 2008)

                                  14   (“[I]n general, the purpose of the claim preamble is to give context for what is being described in

                                  15   the body of the claim . . . .”). Moreover, as Looksmart notes, claim 6 expressly describes a pre-

                                  16   query ranking computation as a measure of relevancy. See id. at 14:21. In a similar vein, the

                                  17   specification describes the preferred embodiment’s ranking process in terms of relevancy, see id.

                                  18   at 5:16, 6:3-5, despite the fact that the embodiment first ranks pages prior to receipt of a search

                                  19   query, id. at 5:29-37; see also id. at Fig. 1.

                                  20           Second, Microsoft attempts to discount the abstract’s language, but the Federal Circuit has

                                  21   repeatedly stated that “in determining the scope of a claim, the abstract of a patent is a potentially

                                  22   useful source of intrinsic evidence as to the meaning of a disputed claim term.” Tate Access

                                  23   Floors, Inc. v. Maxcess Techs., Inc., 222 F.3d 958, 966 n.2 (Fed. Cir. 2000) (citing Hill-Rom Co.

                                  24   v. Kinetic Concepts, Inc., 209 F.3d 1337, 1341 n. * (Fed.Cir.2000)).

                                  25           The Court therefore construes the term “intrinsic ranking factor” as “a measure of the

                                  26   relevancy of a selected page to a selected word as claimed by the author of the selected page.”

                                  27

                                  28
                                                                                          8
                                          Case 3:17-cv-04709-JST Document 88 Filed 11/08/18 Page 9 of 17




                                   1          B.       “content score” (claims 1, 6, 10, and 12)

                                   2
                                            Looksmart’s Proposed Construction                    Microsoft’s Proposed Construction
                                   3
                                        “a score generated by comparing content on a         “a measure of the importance of a selected
                                   4    web page with a selected word that indicates         word on the selected page”
                                        the relevance of the content to the selected
                                   5    word”

                                   6          To construe the term “content score,” Looksmart proposes a construction of “a score
                                   7   generated by comparing content on a web page with a selected word that indicates the relevance of
                                   8   the content to the selected word.” ECF No. 64 at 15. Microsoft proposes a construction of “a
                                   9   measure of the importance of a selected word on the selected page.” ECF No. 65 at 23. The
                                  10   parties dispute two issues related to the term’s construction: (1) whether “content score” should be
                                  11   construed in terms of “relevance” or “importance”; and (2) whether “content score” should be
                                  12   construed to explain “how the content score is computed.” Id. at 23.
Northern District of California
 United States District Court




                                  13                   1.     “importance” or “relevance”
                                  14          Like “intrinsic ranking factor,” “content score” is a metric that requires consideration of
                                  15   the page’s relationship to a selected word. See, e.g., ’530 patent at 7:1-10, 13:22-24. For the
                                  16   reasons stated above, the Court therefore construes the term using “relevance” rather than
                                  17   “importance.”
                                  18                   2.     description of how content score is computed
                                  19          The Court agrees with Microsoft that the claims’ surrounding language renders
                                  20   unnecessary the language “generated by comparing content on a web page with a selected word”
                                  21   in Looksmart’s proposed construction. ECF No. 65 at 23. For instance, claims 1 and 10 already
                                  22   recite that the content score is determined “by examining content related to the selected word on
                                  23   the selected page.” ’530 patent at 13:22-23, 14:61-63. Similarly, claims 6 and 12 specify that the
                                  24   content score is determined “for the use of each one of the plurality of selected words on said each
                                  25   page,” id. at 14:13-14 (claim 6), or “for the use of the selected word on the selected page,” id. at
                                  26   16:3-4 (claim 12).
                                  27          The Court therefore adopts a modified version of Looksmart’s proposed construction and
                                  28   construes the term “content score” as “a score that indicates the relevance of the content to the
                                                                                         9
                                         Case 3:17-cv-04709-JST Document 88 Filed 11/08/18 Page 10 of 17




                                   1   selected word.”

                                   2          C.         “extrinsic ranking factor” (claims 1, 10, and 12)

                                   3
                                            Looksmart’s Proposed Construction                   Microsoft’s Proposed Construction
                                   4
                                        No construction necessary, as the claim            “a value computed by multiplying the anchor
                                   5    language itself defines the different steps to     weight of a hyperlink by the page weight of
                                        determine the extrinsic ranking factor.            the linking page and summing each product
                                   6                                                       for all crawled pages”
                                        Alternatively: “a measure of the relevancy of a
                                        selected page to a selected word as indicated
                                   7    by other pages”
                                   8

                                   9          As with “intrinsic ranking factor,” Looksmart argues that there is no need to construe

                                  10   “extrinsic ranking factor” because the surrounding language of the claims adequately sets forth

                                  11   how this term is derived. ECF No. 64 at 17. Looksmart alternatively proposes a construction of

                                  12   “a measure of the relevancy of a selected page to a selected word as indicated by other pages.” Id.
Northern District of California
 United States District Court




                                  13   Microsoft proposes a construction of “a value computed by multiplying the anchor weight of a

                                  14   hyperlink by the page weight of the linking page and summing each product for all crawled

                                  15   pages.” ECF No. 65 at 8.

                                  16          The Court first considers whether the term requires construction. Similar to intrinsic

                                  17   ranking factor, the parties present a “fundamental dispute” as to what an extrinsic ranking factor

                                  18   represents, although the surrounding claim language explains how to derive that factor. O2 Micro

                                  19   Int’l Ltd., 521 F.3d at 1362. The Court will therefore construe the term.

                                  20          Looksmart contends that, if the term is construed at all, it should be construed as “a

                                  21   measure of the relevancy of a selected page to a selected word as indicated by other pages.” ECF

                                  22   No. 64 at 17. The Court notes that this construction closely parallels Looksmart’s proposed

                                  23   construction of “intrinsic ranking factor” – which the Court adopted above – with the exception

                                  24   that the page’s relevance is “indicated by other pages,” id., rather than “claimed by the author of

                                  25   the selected page,” id. at 12. Unsurprisingly, Looksmart offers similar arguments in support of

                                  26   this construction, based on the surrounding claim language, the specification, and the prosecution

                                  27   history. Id. at 19-20. Microsoft critiques this construction as based on “an imprecise, high-level

                                  28   reference to the term” in the abstract, arguing that the abstract and the examiner’s use of the same
                                                                                          10
                                         Case 3:17-cv-04709-JST Document 88 Filed 11/08/18 Page 11 of 17




                                   1   language are entitled to little weight. ECF No. 65 at 13-14.

                                   2          Microsoft takes a fundamentally different approach in its proposed construction, which is

                                   3   cast in terms of how an extrinsic factor is “computed.” Microsoft relies on language in the

                                   4   specification to argue that its construction represents the patentee’s express definition. Id. at 8-9.

                                   5   Looksmart argues that Microsoft’s construction describes a method for computing extrinsic

                                   6   ranking factor that is narrower than the description in the claims themselves, and therefore

                                   7   improperly imports limitations from the specification. ECF No. 64 at 20. In particular, Looksmart

                                   8   opposes: (1) the change from “adjusting” to “multiplying”; (2) the change from “combining” and

                                   9   “repeating” to “summing”; and (3) adding “for all crawled pages.” Id.

                                  10          As an initial matter, the Court observes that both parties agree that intrinsic ranking factor

                                  11   should be construed as “a measure of [either relevancy or importance] of a selected page to a

                                  12   selected word as claimed by the author of the selected page,” ECF No. 64 at 12; ECF No. 65 at 20,
Northern District of California
 United States District Court




                                  13   and that the Court has adopted Looksmart’s construction of that term. Where two disputed terms

                                  14   incorporate the same term (here, ranking factor), that term “presumptively should carry the same

                                  15   meaning throughout the patent.” Chamberlain Grp., Inc. v. Lear Corp., 516 F.3d 1331, 1337

                                  16   (Fed. Cir. 2008). Therefore, “intrinsic ranking factor” and “extrinsic ranking factor” “should have

                                  17   parallel meanings, differing only insofar as [‘intrinsic’] and [‘extrinsic’] differ” within the context

                                  18   of the claimed invention. Id. Looksmart’s proposed construction for extrinsic ranking factor

                                  19   contains a parallel structure to the parties’ proposed constructions of intrinsic ranking factor, and it

                                  20   incorporates the material difference between the two terms, which is that extrinsic ranking factor

                                  21   is based on an analysis of pages other than the page being ranked. The Court thus considers

                                  22   whether Microsoft has offered a compelling reason to deviate from this parallel construction.

                                  23          Microsoft relies primarily on the contention that the patentee acted as a lexicographer

                                  24   because the specification states that “[e]xtrinsic rank is defined as follows,” and then sets forth a

                                  25   mathematical equation, which the specification summarizes thusly: “[t]he equation multiplies the

                                  26   anchor weight of a link by the weight of the originating page and sums each product for all fetched

                                  27   pages.” ’530 patent at 8:58-9:3. Microsoft further contends that its construction is consistent with

                                  28   all embodiments of extrinsic rank described in the specification and that “the specification does
                                                                                         11
                                           Case 3:17-cv-04709-JST Document 88 Filed 11/08/18 Page 12 of 17




                                   1   not teach another way to perform the claimed computation.” ECF No. 65 at 12. Although the

                                   2   disputed term is “extrinsic ranking factor,” Microsoft’s construction effectively seeks to narrow

                                   3   the surrounding claim language explaining how extrinsic ranking factor is derived. The claims

                                   4   themselves state that the invention involves “adjusting the anchor weight in accordance with the

                                   5   page weight of the linking page,” rather than multiplying. Id. at 13:33-34, 15:5-6 (emphasis

                                   6   added). Similarly, the claims recite “combining the adjusted anchor weights,” rather than

                                   7   summing. Id. at 13:34-35, 15:6-7 (emphasis added).3

                                   8          The specification language that Microsoft cites, read in isolation, could perhaps

                                   9   demonstrate an intent to limit the meaning of adjustment to multiplying and combining to

                                  10   summing. See Astrazeneca AB, Aktiebolaget Hassle, KBI-E, Inc. v. Mut. Pharm. Co., 384 F.3d

                                  11   1333, 1339 (Fed. Cir. 2004) (holding that “the inventors deliberately acted as their own

                                  12   lexicographers” by using “defined below” (emphasis omitted)). But simply looking at this
Northern District of California
 United States District Court




                                  13   language in isolation is not enough; the Court must consider the patent as a whole. See Phillips,

                                  14   415 F.3d at 1313. The “Summary of the Invention” explains that “[o]ne embodiment of the

                                  15   present invention provides a general-purpose search engine a method to rank the pages without

                                  16   limitation to topic according to the quality of individual pages.” ’530 patent at 3:64-67. Within

                                  17   the description of that “one embodiment of a search engine,” id. at 4:30, the specification provides

                                  18   examples of possible variations for calculating different variables and using them to produce page

                                  19   rankings, see, e.g., id. at 6:30-33 (“The overall rank of page a can be then calculated by combining

                                  20   the intrinsic rank and the extrinsic rank in the following formula: [equation].” (emphasis added)),

                                  21   6:64-68 (“The content score can be calculated in many ways. One embodiment is as follows:

                                  22   [equation].”), 10:1-7 (“In one embodiment, the ranker . . . uses the partial extrinsic rank to obtain

                                  23

                                  24   3
                                         Microsoft relies on Indacon, Inc. v. Facebook, Inc., to argue that extrinsic ranking factor must be
                                  25   limited to the “specification’s scope of disclosure” because the term “has no accepted ordinary
                                       meaning in the art.” ECF No. 65 at 10 (citing 824 F.3d 1352, 1357 (Fed. Cir. 2016)). But
                                  26   Indacon provides that “absent such an accepting meaning [in the art], we construe a claim term
                                       only as broadly as provided for by the patent itself.” 824 F.3d at 1357 (emphasis added)
                                  27   (alterations in original) (quoting Irdeto Access, Inc. v. Echostar, 383 F.3d 1295, 1300 (Fed. Cir.
                                       2004)). Here, the claims themselves provide a description of the term “extrinsic ranking factor,”
                                  28   which Microsoft seeks to supplant with a substantially similar, but more narrow, term
                                       construction. Indacon is therefore inapposite.
                                                                                          12
                                         Case 3:17-cv-04709-JST Document 88 Filed 11/08/18 Page 13 of 17




                                   1   the extrinsic rank for a multi-keyword in the following manner: [equation].”). It is true that,

                                   2   unlike the foregoing equations, the equation for extrinsic rank is not introduced in a manner that

                                   3   clearly establishes that it represents only one of multiple possibilities for calculating extrinsic

                                   4   rank. But at a minimum, ambiguity exists because the specification’s definition of extrinsic rank

                                   5   “can easily be read” to set forth an example of how to calculate extrinsic rank within the context of

                                   6   one of multiple possible embodiments. Merck & Co. v. Teva Pharm. USA, Inc., 395 F.3d 1364,

                                   7   1370 (Fed. Cir. 2005); see also Phillips, 415 F.3d at 1323 (observing that the specification may be

                                   8   “setting out specific examples of the invention” in order to “to teach and enable those of skill in

                                   9   the art to make and use the invention,” rather than indicating an intent “for the claims and the

                                  10   embodiments in the specification to be strictly coextensive”). Nor does the specification indicate

                                  11   that multiplying anchor weight by page weight – as opposed to some other means of adjusting by

                                  12   page weight – is “a very important feature” of the invention or a means of solving a problem in
Northern District of California
 United States District Court




                                  13   prior art. Inpro II Licensing, S.A.R.L. v. T-Mobile USA, Inc., 450 F.3d 1350, 1355-56 (Fed. Cir.

                                  14   2006). The same is true for summing the adjusted anchor weights. Therefore, the Court cannot

                                  15   say that the specification meets the “exacting” standard of “clearly express[ing] an intent” to limit

                                  16   the plain language of the claims. GE Lighting Sols., LLC v. AgiLight, Inc., 750 F.3d 1304, 1309

                                  17   (Fed Cir. 2014) (citation omitted).

                                  18          In addition, the patent does not provide any basis for the “for all crawled pages” phrase in

                                  19   Microsoft’s proposed construction. ECF No. 65 at 8. The claims recite that extrinsic ranking

                                  20   factor is determined by analyzing “linking pages,” ’530 patent at 13:35, 15:7, and the parties have

                                  21   agreed that “a linking page” means “a page in the collection of pages with a hyperlink to the

                                  22   selected page,” ECF No. 64 at 11 (emphasis added). All “crawled” pages, by contrast, appears to

                                  23   refer to all pages processed by the search engine, regardless whether they contain a link to the

                                  24   selected page.

                                  25          The Court therefore construes the term “extrinsic ranking factor” as “a measure of the

                                  26   relevancy of a selected page to a selected word as indicated by other pages.”

                                  27

                                  28
                                                                                          13
                                         Case 3:17-cv-04709-JST Document 88 Filed 11/08/18 Page 14 of 17




                                   1          D.      “anchor weight” (claims 1, 6, 10, and 12)

                                   2
                                             Looksmart’s Proposed Construction                   Microsoft’s Proposed Construction
                                   3
                                        “the weight generated by comparing a selected       “the weight given to anchor text found in page
                                   4    word with one or more of (i) text in an             b (a linking page) linking to page a (a selected
                                        outbound hypertext link of a linking page (i.e.,    page) for a given keyword K (selected word)”
                                   5    ‘the anchor text’), (ii) text nearby the anchor
                                        text and (iii) text on the linking page that is
                                   6    related to the same topic as the anchor text”

                                   7

                                   8          Though there is little textual overlap between the parties’ proposed constructions, they

                                   9   agree that their dispute over this terms boils down to whether anchor weight must be based, at

                                  10   least in part, on the anchor text itself (i.e., the text of the link). ECF No. 65 at 14; ECF No. 68 at

                                  11   11.

                                  12          The language of the claims themselves does not require that the anchor text must be used
Northern District of California
 United States District Court




                                  13   to calculate anchor weight. The claims recite instead that the anchor weight is determined by

                                  14   “examining text associated with the outbound hypertext link on the linking page related to the

                                  15   selected word.” ’530 patent at 13:29-31 (emphasis added), 15:2-4 (same); see also id. at 14:16-17

                                  16   (text “in association with an outbound link”), 16:8-9 (same). “The patentee is free to choose a

                                  17   broad term,” such as associated or association, “and expect to obtain the full scope of its plain and

                                  18   ordinary meaning unless the patentee explicitly redefines the term or disavows its full scope.”

                                  19   Thorner, 669 F.3d at 1362.

                                  20          Here, the specification likewise does not mandate that the anchor weight must rely in part

                                  21   on the anchor text itself. Rather, the specification explains that “[t]he anchor weight can be set in

                                  22   many different ways,” including by consideration of text “which is either nearby the anchor text

                                  23   and/or related to the same topic.” Id. at 9:3-7. Microsoft contends that because the specification

                                  24   states that one “can also consider” these other types of text, anchor text must necessarily be

                                  25   considered as well. ECF No. 65 at 18. But the specification’s use of “also” is too slender a reed

                                  26   to show that the patentee “clearly express[ed] an intent to define” anchor weight as requiring

                                  27   consideration of anchor text. GE Lighting Sols., 750 F.3d at 1309 (citation omitted). The use of

                                  28   anchor text in the preferred embodiment, ’530 patent at 8:65-67, likewise provides little support
                                                                                           14
                                         Case 3:17-cv-04709-JST Document 88 Filed 11/08/18 Page 15 of 17




                                   1   for finding a clear intent to require consideration of anchor text. See Unwired Planet, LLC v.

                                   2   Apple Inc., 829 F.3d 1353, 1359 (Fed. Cir. 2016) (“[W]e have repeatedly held that it is ‘not

                                   3   enough that the only embodiments, or all of the embodiments, contain a particular limitation’ to

                                   4   limit claims beyond their plain meaning.” (quoting Thorner, 669 F.3d at 1366)). Rather, the

                                   5   specification indicates that “[t]he anchor text for a given link is useful for setting the anchor

                                   6   weight,” – not essential. ’530 patent at 9:4-5.

                                   7          Microsoft also relies on the doctrine of prosecution disavowal, which is only applicable

                                   8   where the patentee has “limited or surrendered claim scope through a clear and unmistakable

                                   9   disavowal.” 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1322 (Fed. Cir. 2013).

                                  10   Microsoft argues that “throughout the prosecution, the patentee repeatedly narrowed the scope of

                                  11   what must be considered for purposes of anchor weight.” ECF No. 65 at 17. This argument fails

                                  12   for at least two reasons. First, the statements that Microsoft cites do not clearly and unmistakably
Northern District of California
 United States District Court




                                  13   limit the patentee’s claims in the manner Microsoft posits. Prior to the patentee’s September 2007

                                  14   amendments, claim 53 (now claim 1) recited that the extrinsic ranking factor for each linking page

                                  15   was determined in part “by a content analysis of each linking page based on the number of uses of

                                  16   the at least one selected word on the linking page.” ECF No. 64-3 at 240. In response to the

                                  17   examiner’s rejection, the patentee amended claim 53 to replace that language with the language

                                  18   ultimately used in the ’530 patent: “examining text associated with the outbound hypertext link on

                                  19   the linking page related to the selected word to determine an anchor weight for the linking page.”

                                  20   Id. at 145. In other words, the patentee narrowed this claim limitation from considering the use of

                                  21   the selected word anywhere on the page to an anchor weight based on a more confined

                                  22   consideration of text associated with the outbound hypertext link. There is no clear statement,

                                  23   however, that the patentee intended to further limit the claim to consideration of the link’s text

                                  24   itself. Indeed, having explicitly defined the link’s text itself as the “anchor text,” ’530 patent at

                                  25   4:63-65, the patentee could easily have used that phrase if the patentee intended that more

                                  26   circumscribed meaning.

                                  27          Second, the premise of Microsoft’s prosecution disclaimer argument is flawed because

                                  28   requiring consideration of anchor text would not have overcome the Bharat prior art. As
                                                                                          15
                                           Case 3:17-cv-04709-JST Document 88 Filed 11/08/18 Page 16 of 17




                                   1   Looksmart observes, the examiner’s August 2006 rejection states that Bharat already taught using

                                   2   anchor text alone. See ECF No. 64-3 at 272 (“Bharat teaches determining use of the at least one

                                   3   selected word in the outbound link to the selected page on each linking page.”). Moreover, the

                                   4   only patentee arguments that Microsoft cites related to the September 2007 amendment are based

                                   5   on whether the anchor weight analysis “was performed before the query was known.” ECF No. 65

                                   6   at 17. Whether this analysis is performed before or after the query is irrelevant to the scope of

                                   7   what text on the page may be considered in analyzing the anchor weight.

                                   8           Finally, Microsoft argues that Looksmart’s construction is confusing, asserting that it is not

                                   9   meaningfully different from considering all of the text on the page because the word “nearby”

                                  10   could be read to also allow considering all such text. Id. at 18-19. The Court rejects Microsoft’s

                                  11   suggestion that a lay jury would interpret a common, non-technical word such as “nearby,” which

                                  12   ordinarily means “close at hand,” Merriam-Webster’s Collegiate Dictionary 828 (11th ed. 2003),
Northern District of California
 United States District Court




                                  13   to refer to all text on the page, no matter how far from the link in question. The Court concludes

                                  14   that further specification of “nearby” is not required. See Acumed LLC v. Stryker Corp., 483 F.3d

                                  15   800, 806 (Fed. Cir. 2007) (explaining that a court need “not specify precisely how ‘sharp’ is too

                                  16   sharp” because “a sound claim construction need not always purge every shred of ambiguity”).4

                                  17           The Court therefore construes the term “anchor weight” as “the weight generated by

                                  18   comparing a selected word with one or more of (i) text in an outbound hypertext link of a linking

                                  19   page (i.e., ‘the anchor text’), (ii) text nearby the anchor text and (iii) text on the linking page that is

                                  20   related to the same topic as the anchor text.”

                                  21                                               CONCLUSION

                                  22           The Court construes the parties’ disputed claim terms as follows:

                                  23

                                  24

                                  25

                                  26
                                       4
                                         Microsoft also suggests that using text “that is related to the same topic as the anchor text,” as
                                       Looksmart proposes, ECF No. 64 at 28, requires consideration of anchor text in order to determine
                                  27   whether the text is “related,” ECF No. 65 at 19. This argument is meritless because it conflates
                                       referencing the anchor text in order to determine whether other text is related with the question
                                  28   raised by parties’ competing constructions, which is whether anchor text must be a component of
                                       the anchor weight score.
                                                                                          16
                                         Case 3:17-cv-04709-JST Document 88 Filed 11/08/18 Page 17 of 17




                                   1                     Claim Term                                   Court’s Construction

                                   2    “intrinsic ranking factor” (claims 1, 10, and      “a measure of the relevancy of a selected page
                                        12)                                               to a selected word as claimed by the author of
                                   3                                                      the selected page”

                                   4    “content score” (claims 1, 6, 10, and 12)         “a score that indicates the relevance of the
                                                                                          content to the selected word”
                                   5
                                        “extrinsic ranking factor” (claims 1, 10, and     “a measure of the relevancy of a selected page
                                   6    12)                                               to a selected word as indicated by other pages”

                                   7    “anchor weight” (claims 1, 6, 10, and 12)         “the weight generated by comparing a selected
                                                                                          word with one or more of (i) text in an
                                   8                                                      outbound hypertext link of a linking page (i.e.,
                                                                                          ‘the anchor text’), (ii) text nearby the anchor
                                   9                                                      text and (iii) text on the linking page that is
                                                                                          related to the same topic as the anchor text”
                                  10

                                  11          IT IS SO ORDERED.
                                  12   Dated: November 8, 2018
Northern District of California
 United States District Court




                                  13
                                                                                        ______________________________________
                                  14
                                                                                                      JON S. TIGAR
                                  15                                                            United States District Judge

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        17
